           Case 1:02-cr-01372-ALC Document 542 Filed 08/22/19 Page 1 of 2

                                         Dorea Silverman
                                           Attorney at Law
                                     80 Broad Street, Suite 1900
                                        New York, NY 10004




                                                     August 22, 2019

Hon. Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:     United States v. Larry Williams, 02 Cr. 1372 (ALC)

Dear Judge Carter:

       I write to update the Court on the status of my communications with representatives of
the Bureau of Prisons (“BOP”) and, for the reasons discussed below, to respectfully ask the
Court to order a second status update to be provided August 27, 2019.

       The letter filed today by the government (“Gov. Ltr”) accurately sets forth the factual
representations communicated to me by staff attorneys at the Metropolitan Correctional Center
(“MCC”). Gov. Ltr. at 3 (ECF No. 541). Based on those representations, MCC staff appear to be
working to facilitate Mr. Williams’ pre-release placement.

         However, while forthcoming in some respects, the MCC staff attorneys have been
unwilling to respond to questions regarding timing or to confirm whether certain steps have been
completed. Specifically, no answers were provided to the following questions: whether the
paperwork completed by the unit team has been provided to the warden for his review; how long
it will take, approximately, for security reviews to be completed; whether a bed is presently
available at a local halfway house; and whether Mr. Williams’ unit team has recommended him
for placement on home confinement in addition to halfway house release.

        Given BOP’s historical resistance to facilitating Mr. Williams’ pre-release placement
absent judicial intervention1, the reticence of MCC staff attorneys to provide information about
timing is concerning. To ensure that placement efforts continue, I respectfully ask the Court to
order a second status report to be submitted Tuesday, August 27th that includes answers to the
questions described above. If BOP cannot provide defense counsel with information concerning
the timing of the security reviews, I respectfully ask the Court to require a BOP representative to

       1
          As the Court is aware, BOP designated Mr. Williams only after the Court ordered the
government to respond to Mr. Williams’ August 5, 2019 letter motion (ECF No. 535), and
efforts to place Mr. Williams began only after the Court ordered the August 14, 2019 status
conference.

               Tel. 917.863.9905 | Fax 917.793.3304 | doreasilvermanlaw@gmail.com
         Case 1:02-cr-01372-ALC Document 542 Filed 08/22/19 Page 2 of 2




provide the Court, ex parte and in camera, with detailed information about the security reviews,
including how many have been completed and how many remain outstanding.


                                                    Respectfully submitted,

                                                           /s/

                                                    Dorea Silverman
                                                    Attorney for Larry Williams


cc:    AUSA Michael Maimin
       AUSA Margaret Graham
       Larry Williams




                                              2
